Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 01/06/2022.
Claims 1-4, 9-13 and 15-20 have been amended.
Claims 1-20 are currently pending and have been examined.
Response to Applicant’s Arguments

Applicant’s amendments and arguments filed on 01/06/2022 have been fully considered and discussed in the next section.  Applicant is reminded that the claims must be given its broadest, reasonable interpretation.  
With regard to claims 1-20 rejection under    35 USC §101:
Applicant argues that “ the Claim recites the features, "providing said mid-tier reward when said co-brand credit account is used to make a purchase related to said dynamic middle out loyalty offer." Thus, similar to Classen, the Claim integrates the results of the analysis into a specific and tangible approach that moved from the abstract to a specific application.   ADS-197  Serial No.: 16/838,925 Examiner: Osman Bilal Ahmed, A.Therefore, the answer to Step 2A prong 2 is No, the Claim as a whole does integrate the judicial exception into a practical application, and as such, the Claim is not directed to a judicial exception and is eligible at pathway B.  As such, Applicant respectfully submits the elements of currently amended Independent Claim 1 are sufficient to overcome the rejection under 35 U.S.C. § 101. Independent Claims 12 and 18, as amended, recite features similar to (yet possibly different from) the features identified above with respect to independent Claim 1. Therefore, Applicant respectfully submits that the elements of Claims 12 and 18 are sufficient to overcome the rejection under 35 U.S.C. § 101 for at least the reasons given above with respect to Claim 1.    Claims 2-11 depend from Claim 1, Claims 13-17 depend from Claim 12, and Claims 19-20 depend from Claim 18. Therefore, Applicant respectfully submits that the elements of Claims 2-11, 13-17, and 19-20 overcome the 35 U.S.C. §101 rejection for at least the reasons set forth above with respect to Claims 1, 12, and 18.   For at least the forgoing reasons, Applicant submits that Claims 1-20 are directed to statutory subject matter. Accordingly, Applicants respectfully request that the Examiner reconsider and withdraw the rejection of Claims 1-20 under 35 U.S.C. §101 (page 4/8)”.
Examiner respectfully disagrees, because Applicant’s arguments are not persuasive.  the recited feature of "providing said mid-tier reward when said co-brand credit account is used to make a purchase related to said dynamic middle out loyalty offer”, does  not integrate into a practical application.  "providing said mid-tier reward when said co-brand credit account is used to make a purchase related to said dynamic middle out loyalty offer”, DOES NOT  (a) improve another technology or technical field and (b) improve the functioning of the computer itself and (c) applies the abstract idea with or by use of, a particular machine, which is a generic computer performing generic computer functions and are not seen to recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself.
Indeed, the identified improvements recited by Applicant are really, at best improvements to the performance of the abstract idea (e.g., improvements made in the underlying business method) and not in the operations of any additional elements or technology.
Furthermore, Neither the independent claims nor the dependent claims recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions.
Furthermore, as stated in the rejection below, the recitation of the additional elements “computer”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.
Therefore, the elements of currently amended Independent Claim 1 are NOT  sufficient to overcome the rejection under 35 U.S.C. § 101. The elements of Claims 12 and 18 are also NOT sufficient to overcome the rejection under 35 U.S.C. § 101, for at least the reasons given above with respect to Claim 1.    Claims 2-11 depend from Claim 1, Claims 13-17 depend from Claim 12, and Claims 19-20 depend from Claim 18. Therefore, the elements of Claims 2-11, 13-17, and 19-20 DID NOT overcome the 35 U.S.C. §101 rejection for at least the reasons set forth above with respect to Claims 1, 12, and 18.   
For at least the forgoing reasons, the claims 1-20 are NOT directed to statutory subject matter. Accordingly,  the claim rejection of claims  1-20 under 35 U.S.C. §101  is maintained.
With regard to claims 1-14 rejection under 35 USC § 112 first paragraph, Applicant has amended and/or clarified the claims rejections.   Therefore, the claim rejection of claims 1-14 under 35 USC § 112 first paragraph is withdrawn.
With regard to claim 18 rejection under 35 U.S.C. § 112 second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Applicant has amended the claim.  Therefore, the claim rejection of claim 18 under 35 U.S.C. § 112 second paragraph is withdrawn.
With regard to claims 1-20 rejection under 102 (b), Applicant’s arguments are considered, but they are moot based on the new ground of rejection.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-11 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  dynamically assigning a middle out loyalty. As best understood by the Examiner, the limitations that set forth this abstract idea are: "  providing a three tiered reward structure for a co-brand credit account, said three tiered reward structure comprising ...”.;  “obtaining a number of customer specific characteristics for a specific co-brand account holder; obtaining one or more brand requirements for a brand; using said customer specific characteristics of said specific co-brand account holder in conjunction with said brand requirements to generate said dynamic middle out loyalty offer customized for said specific co-brand account holder”;.   Such limitations are considered to be abstract ideas, because the limitations are directed toward an example of certain methods of organizing human activity such as a commercial ( in the form of  advertising, and/or  marketing or sales activities); 
Step 2AProng 2: The additional elements “computer”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (computer) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-11 do not add significantly more. 
The dependent claims 2-11 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 12-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-11 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Pletz et al, US PAT US 7,401,731 B1.

 As per claims 1 and 12, Pletz teaches:
a top-tier reward for said co-brand credit account, said top-tier reward provided when said co-brand credit account is used to make a purchase at a brand identified by said co-brand credit account (see at least column 15, lines 27-51( risk review processes of core card processing 418 may determine that Mike's excellent spending and payment behavior now makes him eligible for a JJ's co-brand Visa.TM. card 432 associated with co-brand account 434 in addition to private label account 424);The bank may send Mike an offer to upgrade his account via the mail (or other communication method), and also notifies channels (including JJ's POS) to inform Mike of the offer at the next opportunity or other event) and (Mike reads his mail and calls the card issuer to activate the Visa.TM. capability on his card. He provides information to establish the Visa.TM. co-brand account 434) ; 
a mid-tier reward for said co-brand credit account, said mid-tier reward comprising a dynamic middle out loyalty offer (see at least column 14, lines 12-19 ( an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points  (e.g., 6% back for loyalty purchase and 1% back for all other transactions); and column 15, lines 41-51 (The new co-brand  account 434 is "aware" of Mike's stored value account 416 and private label account 424. Based on rules, rewards from the co-brand  account 434 may be applied to the stored value account 416. During application, Mike may select a loyalty program that allows all of the 1% rewards that accumulate on the co-brand  to be swept to the stored value balance on a monthly basis.
a bottom-tier reward for said co-brand credit account, said bottom-tier reward provided when said co-brand credit account is used to make a purchase at a location not associated with said top-tier reward or said mid-tier reward (see at least column 15, lines 52-62 (Mike may begin using his new co-brand account 434 at other merchants) and ( Mike may specify the amounts he wants applied to each of the account balances. If Mike does not specify an allocation, the payment may be allocated equally across Mike's accounts or other default allocation may apply); 
obtaining a number of customer specific characteristics for a specific co-brand account holder (see at least column 14, lines 20-40 (Mike is a shopper and a coffee drinker who visits JJ coffee shop frequently)  and (see at least column 17, lines 29-40 (Jane is a parent with two children) ;
obtaining one or more brand requirements for said brand (see at least column 14, lines 50-67, Mike continues to return to JJ's for several delicious latte purchases with his stored value card 414. Through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month); 
using said customer specific characteristics of said specific co-brand account holder in conjunction with said brand requirements to generate said dynamic middle out loyalty offer specifically customized for said specific co-brand account holder (see at least column 13, lines 25-67 and column 14, lines 1-20 ( the customer may plan on traveling to Europe next year. Therefore, a rule may define that all transactions be made with the airline loyalty account to maximize loyalty points for the upcoming trip ( i.e. characteristics (outdoor activity) and an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions);
providing mid-tier reward when said co-brand credit account is used to make a purchase related to said middle out loyalty offer (see at least column 13, lines 25-67 and column 14, lines 1-20 ( the customer may plan on traveling to Europe next year. Therefore, a rule may define that all transactions be made with the airline loyalty account to maximize loyalty points for the upcoming trip and an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions); column 15, lines 62-67 and column 16, lines 1-10 (Mike may define payments rules and/or funding rules to the accounts. For example, Mike may specify that the single payment is applied by percentage amount to the accounts (e.g., 40% of the private label account and 60% to the co-brand account)); 

As per claims 2 and 13,    Pletz teaches:
resenting an opportunity for the specific co-brand account holder to perform a pre-defined number of tasks over a pre-defined time period (see at least column 15, lines 27-67 ( Mike hits a $320 promotional spending hurdle at JJ's. This triggers a POS coupon for a free latte on his next trip to the store. Other incentives and thresholds may be activated and customized) and (The bank may send Mike an offer to upgrade his account via the mail (or other communication method), and also notifies channels (including JJ's POS) to inform Mike of the offer at the next opportunity or other event); column 16, lines 21-46 (Upon check-out (i.e. real-time (pre defined time period)), the clerk extends the offer to Sue who gladly accepts. Using a POS device, the clerk captures Sue's mailing address and other personal information from her application, and submits the information to a bank (card issuer or other entity). Bank decisioning environment provided by core card processing 518 may evaluate the application and determine that Sue is eligible for a dual account relationship consisting of an Ultimate Private Label account 520 and an Ultimate co-brand account 522, accessible via a single card product, as shown by 510));
determining if the specific co-brand account holder completed the pre-defined number of tasks within the pre-defined time period ( column 16, lines 21-46 (Upon check-out (i.e. real-time (pre defined time period)), the clerk extends the offer to Sue who gladly accepts. Using a POS device, the clerk captures Sue's mailing address and other personal information from her application, and submits the information to a bank (card issuer or other entity). Bank decisioning environment provided by core card processing 518 may evaluate the application and determine that Sue is eligible for a dual account relationship consisting of an Ultimate Private Label account 520 and an Ultimate co-brand account 522, accessible via a single card product, as shown by 510; The POS response informs the clerk that Sue has been approved for the dual account product and posts the purchase with the 10% discount to the private label account 520. Sue stops at the cosmetics counter to purchase new perfume on her way out of the store. Since Sue just had her account approved (e.g., instant credit), the clerk quickly looks-up her new account so she can purchase the product using her new account));
ADS-197Serial No.: 16/838,925Examiner: Osman Bilal Ahmed, A.2 Group Art Unit: 3682providing an additional reward to the specific co-brand account holder when the specific co- brand account holder has successfully completed the pre-defined number of tasks within the pre- defined time period (column 16, lines 21-60 (Upon check-out (i.e. real-time (pre defined time period)), the clerk extends the offer to Sue who gladly accepts. Using a POS device, the clerk captures Sue's mailing address and other personal information from her application, and submits the information to a bank (card issuer or other entity). Bank decisioning environment provided by core card processing 518 may evaluate the application and determine that Sue is eligible for a dual account relationship consisting of an Ultimate Private Label account 520 and an Ultimate co-brand account 522, accessible via a single card product, as shown by 510; The POS response informs the clerk that Sue has been approved for the dual account product and posts the purchase with the 10% discount to the private label account 520. Sue stops at the cosmetics counter to purchase new perfume on her way out of the store. Since Sue just had her account approved (e.g., instant credit), the clerk quickly looks-up her new account so she can purchase the product using her new account; Two weeks later, Sue receives her Welcome Kit with an additional Ultimate promotion for purchases over $1000));
As per claims 3 and 19,  Pletz teaches:
providing a single task to the specific co-brand account holder;
providing a single task time period for the specific co-brand account holder to complete the single task; 
See at least column 14, lines 50-67, Mike continues to return to JJ's for several delicious latte purchases with his stored value card 414. Through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month; and 
determining if the specific co-brand account holder completed the single task within the single task time period (see at least column 15, lines 7-10 ( Mike signs the private label agreement printed by the POS terminal and the clerk indicates Mike's acceptance, initiating a new account setup process on the bank's servicing platform); and (column 16, lines 21-60 (Upon check-out (i.e. real-time (pre defined time period)), the clerk extends the offer to Sue who gladly accepts);
continuing to provide a different single task and single task time period to the specific co- brand account holder for the pre-defined time period (see at least column 17, lines 5-19 (During “bill” night," Sue logs onto a web site and allocates her single $1000 payment (a single demand deposit account) across her co-brand account 522 and private label account 520. Since payments may be scheduled in advance.  Sue also records a payment, 90 days in advance, specifically allocated to the plasma TV transaction.  Sue also records a payment, 90 days in advance, specifically allocated to the plasma TV transaction); 

As per claims 4 and 20,  Pletz teaches:
providing a plurality of different tasks to the specific co-brand account holder (see at least column 14, lines 20-67 (Mike has a single stored value product 414 with an associated stored value account 416. A JJ's clerk may use a POS terminal or other device to establish and load the stored value card (i.e. Task 1)  and  ( Through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month (i.e. task 2); He is also offered an attractive coffee mug as a gift for activating this option. Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416. He may set his re-load amount at $50  (i.e.  tasks 3) or other predetermined amount);   column 15, lines 1-18 (The program terms may indicate that purchase transactions less than $5 are applied to the stored value account 416 and purchase transactions greater than $5 are applied to the private label account 424 Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416);  column 15, lines 20-51 (Mike's excellent spending and payment behavior now makes him eligible for a JJ's co-brand Visa.TM. card 432 associated with co-brand account 434 in addition to private label account 424. While separate cards are shown, each account may be accessed by any card. For example, the additional accounts may be added to the initial card 414. Separate cards for each account may be implemented. The bank may send Mike an offer to upgrade his account via the mail (or other communication method (i.e. task 4), and also notifies channels (including JJ's POS) to inform Mike of the offer at the next opportunity or other event. Mike reads his mail and calls the card issuer to activate the Visa.TM. capability on his card) ; 
receiving, from the specific co-brand account holder, the selection of a single task from the plurality of different tasks  (see at least column 14, lines 20-67; column 15, lines 1-67 (Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416); 
providing a single task time period for the specific co-brand account holder to complete the selected single task (see at least column 14, lines 20-67; column 15, lines 1-67 (Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416; Mike signs the private label agreement printed by the POS terminal and the clerk indicates Mike's acceptance, initiating a new account setup process on the bank's servicing platform); 
determining if the specific co-brand account holder completed the single task within the single task time period (see at least column 14, lines 20-67; column 15, lines 1-67 (  Mike signs the private label agreement printed by the POS terminal and the clerk indicates Mike's acceptance, initiating a new account setup process on the bank's servicing platform; and 
continuing to provide the plurality of different tasks to the specific co-brand account holder for the pre-defined time period (see at least column 14, lines 20-67 (through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month (i.e. task 2); He is also offered an attractive coffee mug as a gift for activating this option. Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416. He may set his re-load amount at $50  (i.e.  tasks 3) or other predetermined amount);   

As per claim 5,  Pletz teaches:
wherein each task in the predefined number of tasks is selected from the group consisting of: a spending task and an acts task (see at least column 14, lines 58-67 (Through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month. He is also offered an attractive coffee mug as a gift for activating this option. Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416) ;

As per claims 6-7 and 14,  Pletz teaches:
wherein the customer specific characteristics are selected from the group consisting of: a car owner or not, a restaurant coinsure or not, and a preference for an outdoor or an indoor activity (see at least column 14, lines 20-40 (Mike is a shopper and a coffee drinker who visits JJ coffee shop frequently)  ;
wherein the customer specific characteristics are selected from the group consisting of: a customer's age, and a customer's status (see at least column 17, lines 29-40 (Jane is a parent with two children) ;

As per claim 8,  Pletz teaches:
wherein the brand requirements are selected from the group consisting of: brand partners and non-competitive brands (see at least column 14, lines 20-35 (A JJ's clerk may use a POS terminal or other device to establish and load the stored value card. A card issuer, such as a bank, may have a partnership (or other affiliation) with the coffee shop where the bank services JJ's payment products, including stored value cards) ;

As per claims 9 and 15,Pletz teaches:
presenting a number of different categories to be used as the middle out loyalty; 
receiving a selection of a specific category from the number of different categories from the specific co-brand account holder; and 
designating the selected specific category as the middle out loyalty offer for the specific co- brand account holder;
See at least column 13, lines 25-67 and column 14, lines 1-20 ( the customer may plan on traveling to Europe next year. Therefore, a rule may define that all transactions be made with the airline loyalty account to maximize loyalty points for the upcoming trip and an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions); column 15, lines 62-67 and column 16, lines 1-10 (Mike may define payments rules and/or funding rules to the accounts. For example, Mike may specify that the single payment is applied by percentage amount to the accounts (e.g., 40% of the private label account and 60% to the co-brand account). Funding rules may define how the payment is funded. For example, Mike may specify that the payment amount is withdrawn directly from Mike's checking account. Mike may also specify that the payment amount is withdrawn from the checking account unless a low threshold of $2000 is reached. In that event, the remainder is withdrawn from Mike's savings account);

As per claims 10 and 16, Pletz teaches:
presenting a number of different brands to be used as the middle out loyalty (see at least column 14, lines 3-6 (Airline ticket purchases will be paid by the airline loyalty account and all coffee store purchases will be paid by the coffee store);
receiving a selection of a specific brand from the number of different brands from the specific co-brand account holder; and designating the selected specific brand as the middle out loyalty offer for the specific co- brand account holder (see at least column 14, lines 3-19 (an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions);

As per claims 11 and 17, Pletz teaches:
wherein the dynamic middle out loyalty offer customized for the specific co-brand account holder comprises: 
presenting a number of different brands and categories to be used as the middle out loyalty; receiving a selection of a specific brand or a specific category from the specific co-brand account holder; and designating the selected specific brand or specific category as the middle out loyalty offer for the specific co-brand account holder see at least column 14, lines 3-19 (an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions);

As per claim 18, Pletz teaches:
a top-tier reward for said co-brand credit account, said top-tier reward provided when said co-brand credit account is used to make a purchase at a brand identified by said co-brand credit account (see at least column 15, lines 27-51( risk review processes of core card processing 418 may determine that Mike's excellent spending and payment behavior now makes him eligible for a JJ's co-brand Visa.TM. card 432 associated with co-brand account 434 in addition to private label account 424);The bank may send Mike an offer to upgrade his account via the mail (or other communication method), and also notifies channels (including JJ's POS) to inform Mike of the offer at the next opportunity or other event) and (Mike reads his mail and calls the card issuer to activate the Visa.TM. capability on his card. He provides information to establish the Visa.TM. co-brand account 434) ; 
a mid-tier reward for said co-brand credit account, said mid-tier reward comprising a dynamic middle out loyalty offer (see at least column 14, lines 12-19 ( an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points  (e.g., 6% back for loyalty purchase and 1% back for all other transactions); and column 15, lines 41-51 (The new co-brand  account 434 is "aware" of Mike's stored value account 416 and private label account 424. Based on rules, rewards from the co-brand  account 434 may be applied to the stored value account 416. During application, Mike may select a loyalty program that allows all of the 1% rewards that accumulate on the co-brand  to be swept to the stored value balance on a monthly basis.
a bottom-tier reward for said co-brand credit account, said bottom-tier reward provided when said co-brand credit account is used to make a purchase at a location not associated with said top-tier reward or said mid-tier reward (see at least column 15, lines 52-62 (Mike may begin using his new co-brand account 434 at other merchants) and ( Mike may specify the amounts he wants applied to each of the account balances. If Mike does not specify an allocation, the payment may be allocated equally across Mike's accounts or other default allocation may apply)); 
obtain a number of customer specific characteristics for a specific co-brand account holder (see at least column 14, lines 20-40 (Mike is a shopper and a coffee drinker who visits JJ coffee shop frequently)  and (see at least column 17, lines 29-40 (Jane is a parent with two children)) ;
obtain one or more brand requirements for said brand (see at least column 14, lines 50-67, Mike continues to return to JJ's for several delicious latte purchases with his stored value card 414. Through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month); 
use said customer specific characteristics of said specific co-brand account holder in conjunction with said brand requirements to generate said dynamic middle out loyalty offer specifically customized for said specific co-brand account holder( see at least column 13, lines 25-67 and column 14, lines 1-20 ( the customer may plan on traveling to Europe next year. Therefore, a rule may define that all transactions be made with the airline loyalty account to maximize loyalty points for the upcoming trip ( i.e. characteristics (outdoor activity) and an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions);
provide said mid-tier reward when said co-brand credit account is used to make a purchase related to said dynamic middle out loyalty offer (see at least column 13, lines 25-67 and column 14, lines 1-20 ( the customer may plan on traveling to Europe next year. Therefore, a rule may define that all transactions be made with the airline loyalty account to maximize loyalty points for the upcoming trip and an embodiment of the present invention may manage an account to function in a particular manner to achieve a customer goal, such as maximize reward points, which may involve using a particular co-branded card for most all purchases and an appropriate loyalty card at a particular store to earn the customer more points (e.g., 6% back for loyalty purchase and 1% back for all other transactions); column 15, lines 62-67 and column 16, lines 1-10 (Mike may define payments rules and/or funding rules to the accounts. For example, Mike may specify that the single payment is applied by percentage amount to the accounts (e.g., 40% of the private label account and 60% to the co-brand account)); 
present an opportunity for the specific co-brand account holder to perform a pre- defined number of tasks over a pre-defined time period (see at least column 14, lines 20-67 (Mike has a single stored value product 414 with an associated stored value account 416. A JJ's clerk may use a POS terminal or other device to establish and load the stored value card (i.e. Task 1)  and  ( Through an integrated POS loyalty system of an embodiment of the present invention, when it comes time to reload his stored value card 414, the clerk may inform Mike that he may activate a line of credit to automatically pay for his stored value reloads and conveniently billed at the end of the month (i.e. task 2); He is also offered an attractive coffee mug as a gift for activating this option. Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416. He may set his re-load amount at $50  (i.e.  tasks 3) or other predetermined amount);   column 15, lines 1-18 (The program terms may indicate that purchase transactions less than $5 are applied to the stored value account 416 and purchase transactions greater than $5 are applied to the private label account 424 Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416);  column 15, lines 20-51 (Mike's excellent spending and payment behavior now makes him eligible for a JJ's co-brand Visa.TM. card 432 associated with co-brand account 434 in addition to private label account 424. While separate cards are shown, each account may be accessed by any card. For example, the additional accounts may be added to the initial card 414. Separate cards for each account may be implemented. The bank may send Mike an offer to upgrade his account via the mail (or other communication method (i.e. task 4), and also notifies channels (including JJ's POS) to inform Mike of the offer at the next opportunity or other event. Mike reads his mail and calls the card issuer to activate the Visa.TM. capability on his card) ; 
determine if the specific co-brand account holder completed the pre-defined number of tasks within the pre-defined time period (see at least column 14, lines 20-67; column 15, lines 1-67 (Mike may accept the offer and agree to activate the auto-reload feature between the private label account 424 and the stored value account 416; Mike signs the private label agreement printed by the POS terminal and the clerk indicates Mike's acceptance, initiating a new account setup process on the bank's servicing platform); 
Examiner: Osman Bilal Ahmed, A.7 Group Art Unit: 3682provide an additional reward to the specific co-brand account holder when the specific co-brand account holder has successfully completed the pre-defined number of tasks within the pre-defined time period (column 16, lines 21-60 (Upon check-out (i.e. real-time (pre defined time period)), the clerk extends the offer to Sue who gladly accepts. Using a POS device, the clerk captures Sue's mailing address and other personal information from her application, and submits the information to a bank (card issuer or other entity). Bank decisioning environment provided by core card processing 518 may evaluate the application and determine that Sue is eligible for a dual account relationship consisting of an Ultimate Private Label account 520 and an Ultimate co-brand account 522, accessible via a single card product, as shown by 510; The POS response informs the clerk that Sue has been approved for the dual account product and posts the purchase with the 10% discount to the private label account 520. Sue stops at the cosmetics counter to purchase new perfume on her way out of the store. Since Sue just had her account approved (e.g., instant credit), the clerk quickly looks-up her new account so she can purchase the product using her new account; Two weeks later, Sue receives her Welcome Kit with an additional Ultimate promotion for purchases over $1000));


Conclusion
 

The prior art made of record and not relied upon is considered pertinent to applicant' s disclosure.
Iannaci, US Pub 2002/0062249 A1, teaches System and Method for an Automated Benefit Recognition, Acquistion, value Exchange and Transaction settlement system using multivariable linear and Nonlinear modeling.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is files within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX Months from the mailing date of this final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon-Thursday 8-6 pm ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

	/AFAF OSMAN BILAL AHMED/             Primary Examiner, Art Unit 3682